Opinion by
Judge Craig,
Synthane Taylor Division of Aleo Standard (employer), along with its insurer, has appealed from an order of the Workmen’s Compensation Appeal Board (board) vacating a referee’s order and remanding the matter for a determination of availability of work.
The issue is whether we .should quash the appeal as interlocutory.
Very recently, in Murhon v. Workmen’s Compensation Appeal Board, Pa. Commonwealth Ct. , A.2d (1980), we have held that we must call a halt to the growing volume of appeals seeking review of remand orders of the board and return to the doctrine that “a remand order of the Board is interlocutory and unappealable, without exception.”
Therefore, this appeal must be quashed.
Order
And Now, this 9th day of May, 1980, the motion to quash the appeal is granted.